Citation Nr: 0015373	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PSTD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
RO.  The veteran testified at a hearing at the RO in 
October 1994.  Previously, this case was before the Board in 
March 1996 when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The veteran's alleged in-service stressors have not been 
corroborated; consequently, the veteran's diagnosis of PTSD 
is not attributable to his period of military service.  

3.  No competent medical evidence has been presented to show 
that any psychiatric disability other than PTSD began during 
military service or is otherwise attributable to the 
veteran's period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999). 

2.  The claim of service connection for an acquired 
psychiatric disability other than PSTD is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that competent evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

PTSD

The veteran claims that he has PTSD as a result of stressful 
events he experienced while assigned to a Nazi concentration 
camp, Dachau, where he had helped released prisoners.  His 
claims folder contains a January 1994 VA opinion and 
April 1994 VA report that reflect a diagnosis of PTSD and 
which indicate that PTSD is related to in-service stressors.  
Under these circumstances, the claim of entitlement to 
service connection for PTSD is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991); Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 136-37 (1997).

Establishing service connection for PTSD requires that there 
must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999); 64 Fed. Reg. 32,807-32,808 (1999).  The stressor may 
be the result of either combat or non-combat experience(s).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 
32,807-32,808 (1999).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas), 10 Vet. App. at 128.

A January 1994 VA treating psychiatrist indicated that the 
veteran had been under his care since July 1993.  The 
psychiatrist indicated that the veteran's working diagnoses 
included PSTD.  The psychiatrist opined that it was evident, 
after having worked with the veteran for six months, that the 
veteran's experiences while being with American military 
forces, liberating the Nazi concentration camp of Dachau had 
been both traumatic and outside the realm of human 
experience.  It was noted that the veteran had vivid 
recollections of dying camp residents, many corpses, and a 
specific traumatic memory of holding the head of a 
decapitated American captain in a glass jar.

An April 1994 VA report indicates that, in March 1994, the 
veteran was seen for psychological assessment on three 
occasions, and that the April 1994 VA report was based on the 
veteran's self reported history and various psychological 
tests.  It was noted that the veteran had reported being 
involved in the liberation of prisoners at Dachau for three 
weeks.  He reported no exposure to combat.  He reported that 
he found it particularly traumatic when seeing prisoners 
digging up dead bodies of those who were exterminated at 
Dachau.  He reported seeing a prisoner rake up a skull.  He 
stated that he was required personally to move at least 25 
lampshades made of the tattooed skins of exterminated 
prisoners.  He reported that he and another soldier moved a 
laboratory jar containing the severed head of an American 
captain.  He reported that the remaining prisoners at Dachau 
were starving.  He noted that he had observed three 
inebriated American soldiers raping a young German girl and 
that he had tried to stop them without success.  PTSD was 
diagnosed.  It appears that the April 1994 examiners accepted 
the description of the veteran's stressors as being 
sufficient to produce PTSD.

As noted above, a diagnosis of PTSD has been provided.  
Additionally, the diagnosis has been linked to claimed in-
service stressors.  However, the second requirement necessary 
for a grant of service connection for PTSD is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  As noted above, if 
the claimed stressor is not related to combat, the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's statement as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999).  The 
Court has also noted that the occurrence of in-service 
stressors may be corroborated by service records as well as 
other sources.  Cohen, 10 Vet. App. at 142.  However, an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used as credible 
evidence to establish the occurrence of the stressor.  Id.

Based on a review of the record, it is the lack of credible 
supporting evidence regarding the veteran's claimed in-
service stressors that causes the Board to find that the 
preponderance of the evidence is against the veteran's claim.  
In the veteran's case, there is no confirming evidence, 
including decorations, that he served in combat.  The veteran 
himself reported at a September 1997 VA examination that he 
had not seen active combat duty.  His DD-214 indicates that 
his military occupational specialty was a clerk typist.  His 
Separation Qualification record indicates that the veteran 
served at the headquarters of the 9th Infantry Division in 
Germany, where he performed various clerical and typing 
duties.  Service personnel records show that the veteran 
arrived in Europe on June 29, 1946, and departed on December 
27, 1946.  Nevertheless, since these records do not contain 
evidence that the veteran was engaged in combat with the 
enemy, there must be corroborative evidence of the claimed 
in-service stressors.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas), 10 Vet. App. at 
138.

In March 1996, the RO asked the veteran to provide specific 
information concerning the stressful events that he allegedly 
experienced.  In May 1996, the veteran submitted information 
regarding the alleged stressful incidents.  In July 1996, the 
RO referred the veteran's information to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously known as the U.S. Army and Joint Services 
Environmental Support Group), for the purpose of verifying 
the occurrence of the alleged in-service stressors.

A response from USASCRUR, in August 1997 included the Report 
of Operations for 1946, submitted by the Headquarters of the 
9th Infantry Division, the veteran's stated unit of 
assignment.  These reports, however, do not tend to 
corroborate the any of the veteran's stressors.  While it did 
verify, by the veteran's WD-AGO 53-55, that he was a clerk 
typist assigned to an infantry unit during his World War II 
tour, USASCRUR was unable to verify that the veteran was 
assigned to the Dachau concentration camp for clean-up 
duties.

At a September 1997 VA PTSD examination, the veteran denied 
having seen active combat duty.  The veteran reported that he 
was a member of the 9th Infantry and was to be attached to 
the Inspector General's (IG) unit; however, he had to wait 
for three weeks or more until a place opened up for him in 
that IG unit.  During those three weeks, he reported that he 
was involved in cleaning up the concentration camp, and that 
it was during this three-week period when he had sustained 
psychological trauma.  He reported that he saw the 
decapitated head of an American captain on display in a jar.  
He reported being exposed to lampshades that were made from 
the skin of dead concentration camp prisoners.  He stated 
that he saw human hair that was used to stuff mattresses, 
prisoners who were emaciated and cachectic, and multiple dead 
bodies stacked on top of each other.  PTSD was diagnosed.  It 
appears, as before, that the September 1997 VA examiner 
accepted the veteran's statements with respect to stressful 
experiences as true.

In April 1999, the RO informed the veteran that USASCRUR's 
report could not verify that he was assigned to Dachau.  The 
RO asked the veteran to provide statements from persons with 
whom he had served who might have known of his visits to 
Dachau.  In April 1999, the veteran informed the RO that he 
had sent correspondence in 1994 to three people who served 
with him in Germany but that he had received no responses.  

In July 1999, the RO informed the veteran that another VA 
examination was being scheduled in light of the fact that the 
last PTSD diagnosis was based upon the veteran being 
temporarily assigned to Dachau during a three-week period and 
that USASCRUR was unable to verify such assignment.  The RO 
also informed the veteran that the private physicians he had 
identified as treating him on or about 1955 to 1957, 1977 to 
1978, 1991 to 1993, and 1974 to 1990 did not reply to the 
RO's request for treatment records.  The RO also requested 
additional information from the veteran for purposes of 
locating two other private physicians.  In August 1999, the 
veteran submitted information in response to the RO's 
July 1999 letter.

When the veteran was scheduled for a VA examination in 
August 1999, the RO included instructions to the VA examiner.  
The RO explained in these instructions that the veteran had 
been diagnosed with PTSD by VA in January 1994 and in 
September 1997 on the basis of stressors that had not been 
verified.  The RO indicated that USASCRUR could not verify 
that the veteran was assigned for three weeks to Dachau for 
clean-up duties.  The RO noted that the veteran's military 
records verified that he had arrived in Europe on June 29, 
1946, and left Europe on December 27, 1946.  Based on the 
veteran's information, the RO noted that it would not be 
speculative to assume that the veteran would have visited the 
camp while in Germany and that he saw one of the pictures of 
dead bodies, and that the veteran's experience of seeing 
hungry children and families would appear to be true.  The RO 
further indicated that the veteran had recalled the hardships 
he had endured on a three-day train ride into Germany and 
while waiting in France for three weeks before returning to 
the United States. 

When examined by VA in August 1999, the examiner noted the 
veteran's history of being assigned to a unit in Europe 
between June 29 and December 27, 1946.  At the examination, 
the veteran and his wife reported that, while at Dachau, he 
witnessed a severed head in a bottle, saw dogs held on 
chains, saw the ovens that had incinerated humans, saw 
lampshades made of human skin, saw stacked dead bodies, and 
saw electric chairs.  It was noted that the veteran's 
detailed descriptions indicated that he was exposed to 
traumatic events where he witnessed events that involved the 
threat of physical integrity to others, and his response 
involved sincere helplessness and horror.  The examiner noted 
that the veteran, therefore, satisfied criterion A for PTSD 
and that his description of these events indicate that these 
events were not fabricated.  The diagnoses included PTSD, 
dementia, and major depression.

In October 1999, the RO returned to the claims folder to the 
August 1999 VA examiner to determine whether a diagnosis of 
PTSD could be made based upon only those stressors for which 
there was credible supporting evidence.

In a December 1999 addendum to the August 1999 examination 
report, a VA examiner opined that the tragic events described 
by the veteran could not be verified by the veteran or his 
wife with tangible evidence.  The examiner noted that the 
verified stressors would not be of sufficient magnitude to 
produce a full PTSD syndrome.  It was opined that, because 
the veteran did not meet criterion A for PTSD, this diagnosis 
should be deleted from the report and replaced with the 
diagnosis of anxiety disorder.  The examiner noted that the 
veteran met criteria B, C, and D, and had had some stress-
induced anxiety responses as described in the report, 
qualifying the veteran for this diagnosis.  

Although the record contains a diagnosis of PTSD, this 
diagnosis is based on the veteran's subjective report of 
service experiences, which have not been corroborated.  
Because of the lack of corroboration of any in-service 
experience on which a diagnosis of PTSD was based, and the 
absence of information to support a claim of combat 
experience, the Board finds that there is a lack of credible 
supporting evidence of the claimed in-service stressors.  The 
Court has held that the Board is not required to grant 
service connection for PSTD solely on the basis that a 
physician or other health professional has accepted as 
credible an appellant's description of his experiences and 
diagnosed the appellant with PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  Medical statements accepting a 
veteran's report as credible and relating PTSD to events 
experienced in service do not constitute the requisite 
credible supporting evidence of a stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Therefore, the 
January 1994, April 1994, and September 1997 diagnoses of 
PTSD may not serve as evidence to establish that the alleged 
experiences actually occurred.

The Board has considered book reviews about concentration 
camp survivors and excerpts from a book about Dachau 
submitted by the veteran.  The Board has also considered the 
veteran's October 1994 RO testimony and written statements as 
well as numerous lay statements submitted from the veteran's 
wife, brother, sister-in-law, and friends in support of his 
PTSD claim.  However, while they are competent to provide 
information regarding the symptoms the veteran currently 
experiences and has experienced since military service, there 
is no indication that they are competent to comment upon 
etiology or time of onset of any diagnosed PTSD.  See Layno, 
6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  

Given the lack of credible supporting evidence as required by 
38 C.F.R. § 3.304(f), the Board finds that the greater weight 
of the evidence is against the veteran's claim of service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Other Psychiatric Disability

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for an acquired 
psychiatric disability other than PSTD is not well grounded.  
38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.303.  
Initially, the Board notes that, with the exception of the 
veteran's January 1947 separation examination report, which 
shows that physical examination revealed no psychiatric 
diagnosis, his remaining service medical records are missing.  
Correspondence from the National Personnel Records Center 
(NPRC), dated in August 1993 and July 1996, reflects that the 
veteran's service medical records were likely destroyed in a 
1973 fire.  The Court has held that where "service medical 
records are presumed destroyed . . . the [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  Nevertheless, the absence 
of service medical records does not lower the legal standard 
for proving a service connection claim.  Rather, it increases 
the Board's duty to consider the evidence (and the benefit-
of-the-doubt rule, if applicable).  

Post-service private treatment reports do not indicate that 
the veteran had a psychiatric disability until 1986, which is 
nearly 39 years after separation from service.  A 
September 1991 private psychiatric evaluation report 
indicates that the veteran had been depressed since 1986 
after a work-related injury left him unable to continue 
employment.  The provisional diagnosis was psychotic 
depression.  Private correspondence and treatment records 
show that, in March 1993, adjustment disorder with depression 
was diagnosed.  The physician noted that, when the veteran 
was examined in March 1993, he gave a history of sustaining a 
back injury in February 1993.  It was noted that, since that 
injury, the veteran had become withdrawn, worrisome, and 
depressed.  The physician noted that the veteran's adjustment 
disorder was thought to have been caused by the February 1993 
back injury.  The physician also noted that, in 1988, the 
veteran had had a similar emotional reaction to physical 
injury.

VA outpatient and examination reports show that the veteran 
was found to have major depression since July 1993.  When 
examined by VA in August 1993, the diagnoses included anxiety 
disorder (not otherwise specified (NOS)), obsessive 
compulsive disorder, and depressive disorder.  In July 1995, 
the impression was depression with psychotic features.  In 
February 1996, the impressions included dementia.  At a 
September 1997 VA examination, the diagnoses included severe, 
recurrent major depression with psychotic features, and 
anxiety disorder, NOS.  At an August 1999 examination, the 
diagnoses included dementia due to unknown etiology, and 
recurrent major depression in remission.  

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have a psychiatric 
disability since at least 1986, and has been treated since 
then for psychiatric disabilities other than PTSD, none of 
the examiners, VA or private, has related a psychiatric 
disability other than PTSD to service.  In fact, a 
September 1991 private psychiatric evaluation report 
indicates that the veteran had been depressed since 1986 
after a work-related injury left him unable to continue 
employment.  Moreover, a private physician in March 1993, 
noted that the veteran's adjustment disorder with depression 
was due to a back injury sustained in February 1993.  

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences an acquired 
psychiatric disability other than PTSD that is attributable 
to his period of active military service.  The Board has 
considered the veteran's written statements and numerous lay 
statements regarding the onset of an acquired psychiatric 
disability.  However, while they are competent to provide 
information regarding the symptoms the veteran currently 
experiences and has experienced since his separation from 
military service, there is no indication that they are 
competent to comment upon etiology or time of onset of a 
currently diagnosed psychiatric disability.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current 
psychiatric disability other than PTSD and service, or 
between continued symptoms since service and current 
disability, the veteran's claim of service connection for an 
acquired psychiatric disability other than PTSD may not be 
considered well grounded and must be denied.  (The statutory 
presumption of 38 C.F.R. § 3.307 does not aid the veteran 
because there is no basis in the evidence for finding that a 
psychosis was manifested during the one-year presumptive 
period following the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.)

The Board also notes that it has been contended on the 
appellant's behalf that the Board should determine whether 
the RO complied with M21-1, Part III,  1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) 
(Aug. 5, 1996).  The provisions of M21-1 Part VI,  2.10(f) 
provide that "the duty to assist will prevail while 
development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the appellant has presented a well-grounded claim.  As the 
appellant has not done so here, M21-1 Part VI,  2.10(f) is 
not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (defining a claim as an 
application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render his service connection claim for 
an acquired psychiatric disability other than PSTD well 
grounded, the Board finds that the RO complied with 
38 U.S.C.A. § 5103 and  1.03(a).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability 
other than PSTD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

